DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 5, 2022 has been entered.  Claims 1 and 16 were amended.  Thus, claims 1-20 are pending.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A fault detection system for detecting faults at a mechanical system, the fault detection system comprising: at least one memory storing computer-executable instructions; and one or more computer processors coupled to the at least one memory and configured to execute the computer-executable instructions to: receive first data from the mechanical system indicative of performance of a first component of the mechanical system; determine, using the first data, a first performance metric for the first component; determine, using the first data, a second performance metric for the first component; aggregate the first performance metric and the second performance metric; determine, using the aggregated performance metrics, a probability value that a fault has occurred at the first component; determine, using the aggregated performance metrics and the probability value, a predicted length of time until failure of the first component; and generate a digital user interface to present the predicted length of time.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 15 and 16.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a system claim.  Likewise claim 15 is a process claim, and claim 16 is an apparatus claim.  

Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determine…a first performance metric…” (see, for example, FIG. 3; ¶127, of the instant specification), “determine…a second performance metric…” (see, for example, FIG. 3; ¶133, of the instant specification), “aggregate the first performance metric and the second performance metric” (see, for example, FIG. 3; ¶133, of the instant specification), “determine, using the aggregated performance metrics, a probability value…” (see, for example, FIG. 3; ¶133-135, of the instant specification), and “determine…a predicted length of time until failure of the first component” (see, for example, FIG. 3; ¶133-135, of the instant specification).  
Similar limitations comprise the abstract ideas of claims 15 and 16.
What remains of the claimed method are merely generic computer hardware components, “memory” and “one or more computer processors” (See, for example, FIG. 3; ¶125, of the instant specification), generic a data gathering step “receive first data from the mechanical system…” (See FIG. 3; ¶125, of the instant specification), and generic a data output step “generate a digital user interface…” (See, for example, FIG. 8; ¶147, of the instant specification), each of which is set forth at a highly generic level, and where the data gathering and data output steps comprise an insignificant extra-solution activities.  The newly presented limitation of “generate a digital user interface…” comprises an insignificant post-solution (extra-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted length of time until failure of the first component.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software and generic data gathering and data output steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception.  This judicial exception is not integrated into a practical application.  In particular, the additional element of “generate a digital user interface” to present the predicted length of time, as drafted, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using generic computer hardware and software cannot provide an inventive concept.  Claim 1, as well as claims 15 and 16, claim is not patent eligible. 
As a result of the above analysis, claim 1, as well as claims 15 and 16, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-14 and 17-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on July 5, 2022 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicant’s arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
Applicant’s argue (Remarks pp. 7-8) that the abstract ideas recited in claim 1, as well as claims 15-16, are integrated into a practical application.  Particularly, Applicant’s argue “independent claim 1 recites a method and the additional elements amount to more than a mathematical process, therefore, meaningful limits are imposed on practicing the abstract idea. The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. Amended independent claims 1 and 16 incorporates the element "generate a digital user interface to present the predicted length of time," which is more than reciting to perform a mathematical calculation. This limitation is an additional element that integrates the exception into a practical application of the exception, and is a control or display action.”  Applicant’s arguments are not persuasive.
Contrary to Applicants’ assertion, under Step 2A, prong 1, claim 1, as well as claims 15 and 16, is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determine…a first performance metric…” (see, for example, FIG. 3; ¶127, of the instant specification), “determine…a second performance metric…” (see, for example, FIG. 3; ¶133, of the instant specification), “aggregate the first performance metric and the second performance metric” (see, for example, FIG. 3; ¶133, of the instant specification), “determine, using the aggregated performance metrics, a probability value…” (see, for example, FIG. 3; ¶133-135, of the instant specification), and “determine…a predicted length of time until failure of the first component” (see, for example, FIG. 3; ¶133-135, of the instant specification).  
What remains of the claimed method are merely generic computer hardware, “memory” and “one or more computer processors” (see, for example, FIG. 3; ¶125, of the instant specification), generic a data gathering step “receive first data from the mechanical system…” (See FIG. 3; ¶125, of the instant specification), (see, for example, FIG. 6; ¶147, of the instant specification), and generic a data output step “generate a digital user interface…” (Se8 FIG. 3; ¶125, of the instant specification), each of which is set forth at a highly generic level, and where the data gathering and data output steps comprise an insignificant extra-solution activities.  The newly presented limitation of “generate a digital user interface…” comprises an insignificant post-solution (extra-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted length of time until failure of the first component.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software and generic data gathering and data output steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception.  This judicial exception is not integrated into a practical application.  In particular, the additional element of “generate a digital user interface” to present the predicted length of time, as drafted, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using generic computer hardware and software cannot provide an inventive concept.  Claim 1, as well as claims 15 and 16, claim is not patent eligible. 
As a result of the above analysis, claim 1, as well as claims 15 and 16, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-14 and 17-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Therefore, the rejection of claim 1, as well as claims 15 and 16, and dependent claims 22-14 and 17-20, under section 101, is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864